Exhibit 10.1

 

[g65291kii001.jpg]

 

One Penn Plaza
19th Floor
New York, NY 10119
(212) 845-8200

 

January 4, 2016

 

Mr. Glenn Sblendorio

 

Dear Glenn:

 

It is my pleasure to extend to you this offer of employment with Ophthotech
Corporation (the “Company”).  On behalf of the Company, I set forth below the
terms of your employment:

 

1.              Employment.  You will be employed to serve on a full-time basis
as the Company’s Executive Vice President, Chief Operating Officer, Chief
Financial Officer and Treasurer, effective upon the date on which the Company’s
current Executive Vice President, Chief Financial and Business Officer, and
Treasurer ceases to serve in such position pursuant to the terms of a separation
agreement and general release entered into with the Company on or about the date
hereof (the “Start Date”). Notwithstanding the foregoing, the Start Date shall
not be earlier than March 31, 2016 without your consent. As the Company’s
Executive Vice President, Chief Operating Officer, Chief Financial Officer and
Treasurer you will report to the Company’s Chief Executive Officer and have the
duties and responsibilities that are consistent with your position and such
other duties as may from time to time be assigned to you by the Company.  The
Company reserves the right to change your title and responsibilities at any
time, with or without notice.  You shall perform and discharge faithfully and
diligently your duties and responsibilities hereunder.  You agree to devote your
full business time, efforts, skill, knowledge, attention and energies to the
advancement of the Company’s business and interests and to the performance of
your duties and responsibilities as an employee of the Company.  You agree to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company and any changes therein that may be adopted from time to time by
the Company.  Notwithstanding the foregoing, you may continue to serve as a
member of the board of directors of the companies for which you currently serve
or are engaged with that will be creating a board, may serve on civic,
charitable, educational, religious, public interest or public service boards
(other than the Company), and may manage your personal and family investments,
in each case, to the extent such activities, whether individually or in the
aggregate, do not materially interfere or conflict with the performance of your
duties and responsibilities for the Company.  You will resign as a

 

--------------------------------------------------------------------------------


 

member of the Board of Directors (the “Board) of the Company prior to
commencement of your employment with the Company.

 

2.              Base Salary.  Your base salary will be at the rate of $19,038
per bi-weekly pay period (which if annualized equals $495,000), less all
applicable taxes and withholdings, to be paid in installments in accordance with
the Company’s regular payroll practices.  Such base salary may be adjusted from
time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

3.              Discretionary Bonus.  Following the end of each calendar year
and subject to the approval of the Company’s Board, you will be eligible for a
performance bonus of up to 55% of your annualized base salary (the “Target
Bonus”), based on your personal performance and the Company’s performance during
the applicable calendar year, as determined by the Company in its sole
discretion.  In any event, you must be an active employee of the Company on the
date the bonus is distributed in order to be eligible for and to earn any bonus
award, as it also serves as an incentive to remain employed by the Company.  You
will be eligible for a pro-rata discretionary bonus for 2016.

 

4.              Equity.  In connection with the commencement of your employment
with the Company, you will be eligible to receive an option to purchase 150,000
shares of the Company’s common stock (the “Option”), subject to the approval by
the Board (acting in its sole discretion) of such option grant.  This option
grant is also contingent upon your execution of the stock option agreement
covering the Option.  If the Board approves the grant, the Option would be
issued on the Start Date with an exercise price equal to the fair market value
of the Company’s common stock (as determined by the Board) as of the date of
grant and would vest over a four-year period, with 25% of the shares vesting on
the first anniversary of the Start Date and the remainder of the shares vesting
in equal monthly amounts thereafter until the fourth anniversary of the Start
Date, pursuant to the terms of the stock option agreement and subject to your
continued employment with the Company.   In addition, you will be awarded a
one-time grant of 75,000 Restricted Stock Units that will be granted on the
Start Date (the “RSU Grant”).  If the Board approves the grant, the Restricted
Stock Unit will vest over a four-year period, with 25% of the shares vesting on
the first anniversary of the Start Date and the remainder of the shares vesting
at 25% on each anniversary date thereafter, pursuant to the terms of the
restricted stock agreement.  The Company grants additional equity awards
annually based on performance. You would be eligible for an annual
performance-based option and restricted stock unit grant in January of 2017 on a
pro-rata basis.

 

5.              Benefits.  You may participate in any and all benefit programs
that the Company establishes and makes generally available to its employees from
time to time, provided that you are eligible under (and subject to all
provisions of) the plan documents that govern those programs.  Benefits are
subject to change at any time in the Company’s sole discretion.

 

2

--------------------------------------------------------------------------------


 

6.              Vacation.  You will be eligible for a maximum of four (4) weeks
of paid vacation per calendar year to be taken at such times as may be approved
in advance by the Company.  Vacation days for which you are eligible shall
accrue pro rata on a monthly basis during the period that you are employed
during each calendar year.

 

7.              Sign-On Bonus.  Ophthotech will pay you a sign-on bonus of
$100,000, less applicable taxes and withholdings, payable in the first pay
period after you join.  Ophthotech reserves the right to require repayment of
this amount should you voluntarily leave employment during your first 12 months
with the Company.

 

8.              Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement.   As a condition of employment, you will be required to execute the
attached Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement.

 

9.              No Conflict.  You represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing you
from entering into employment with or carrying out your responsibilities for the
Company, or which is in any way inconsistent with the terms of this offer
letter.

 

10.       Proof of Legal Right to Work.  You agree to provide to the Company,
within three (3) days of your date of hire, documentation proving your
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986.  You may need a work visa in order to be eligible to
work in the United States.  If that is the case, your employment with the
Company will be conditioned upon your obtaining a work visa in a timely manner
as determined by the Company.

 

11.       At-Will Employment.  This letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at-will, under which
both the Company and you remain free to end the employment relationship for any
reason, at any time, with or without cause or notice.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the
Company’s Chief Executive Officer that expressly states the intention to modify
the at-will nature of your employment.  Similarly, nothing in this letter shall
be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company.  This letter supersedes all prior understandings, whether written or
oral, relating to the terms of your employment.

 

12.       Successors and Assigns.  The terms of this letter shall be binding
upon and inure to the benefit of you and the Company and their respective
successors and assigns, including any corporation with which, or into which, the
Company may be merged or which may succeed to the Company’s assets or business;
provided, however, that your obligations are personal and may not be assigned by
you.  You expressly consent to be bound by the provisions hereof for the benefit
of the Company or any subsidiary or affiliate thereof to whose employ you may be
transferred without the necessity that this letter be re-signed at the time of
such transfer.

 

3

--------------------------------------------------------------------------------


 

13.       Governing Law.  This letter shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflicts of laws provisions thereof).  Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this letter shall be commenced only in a court of the State of
New York (or, if appropriate, a federal court located within New York), and the
Company and you each consents to the jurisdiction of such a court.  The Company
and you each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision hereof.

 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me, along with a signed copy of the Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement.  If you do not
accept this offer by January 5, 2016 the offer will be deemed withdrawn.

 

 

Sincerely,

 

 

 

 

 

By:

   /s/ Amy R. Sheehan

 

 

Amy R. Sheehan

 

 

Vice President, Human Resources

 

The foregoing correctly sets forth the terms of my at-will employment with
Ophthotech Corporation.  I am not relying on any representations other than
those set forth above.

 

 

  /s/ Glenn Sblendorio

 

     1/4/2016

Glenn Sblendorio

 

Date

 

4

--------------------------------------------------------------------------------